t c summary opinion united_states tax_court kulvinder s boparai petitioner v commissioner of internal revenue respondent docket no 12135-07s filed date kulvinder s boparai pro_se daniel w layton for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any 1section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be cited as precedent for any other case in a notice_of_deficiency dated and mailed date respondent determined a deficiency in and additions to tax with respect to petitioner’ sec_2002 federal_income_tax the parties have resolved all issues arising from adjustments made in that notice_of_deficiency the issue for decision is whether this court has jurisdiction to determine an overpayment in petitioner’ sec_2002 federal_income_tax background some of the facts have been stipulated and are so found at all times relevant petitioner and rosie k boparai were married to each other and lived together in california they filed an untimely joint federal_income_tax return petitioner’ sec_2002 return shows that the federal_income_tax liability reported on that return has been overpaid a refund claim for that overpayment is made on that document the parties agree that the income deductions credits tax and overpayment_of_tax shown on petitioner’ sec_2002 return are correct the overpayment_of_tax shown on that return is attributable entirely to income_tax withheld from petitioner’s and perhaps rosie 2rosie k boparai is not a party to this case for convenience we sometimes refer to the joint_return that she made with petitioner as petitioner’s return with extensions that return was due to be filed on or before date boparai’s wages during by law the income_tax so withheld that year is treated as having been paid on date see sec_6513 the manner in which petitioner’ sec_2002 return was prepared and first mailed to the internal_revenue_service irs is best described by the following excerpts from the testimonies given by petitioner and rosie k boparai at trial the court all right dr boparai this whole controversy boils down to the preparation and the mailing of your return so i’m going to ask you a couple questions about that return did you prepare it petitioner yes your honor the court and when did you prepare it petitioner your honor on date the court all right and you’re testifying to that date based upon a date that’s shown on the return petitioner that’s correct your honor the court do you have a specific recollection of the event petitioner and i have a -- i make overpayments every year because i have some incomplete records i kind of do that every year for the last three years -- last five years in a row i know the statute_of_limitations so i try to you know -- i try to get all my information try to make -- you know get my returns in but for -- for circumstances beyond my control i am not able to do that because i don’t get all the information in so i make overpayments every year i follow the statute_of_limitations and i have done that for ‘98 ‘99 and -- and i and my wife -- we both went to the post office and returned -- signed the returns and mailed it in on the 15th the court all right so you went together to the post office petitioner that’s correct right before the deadline the court did you mail it by certified or registered mail petitioner no because the post office was closed and they have people -- on the tax days they have people collecting mail until midnight but they don’t give you a receipt the court what’s your recollection of the event rosie boparai your honor i drove him that particular day because he hadn’t finished completing all this and he still wanted to check to make sure everything was accurate so he asked me to drive him so that he can in the meantime still make sure everything was in order the court do you recall what post office it was rosie boparai it was the main post office on pegasus street it’s quite a way from our place the court and do you recall what time it would have been that you arrived there rosie boparai i think it was close to -- between and the court at night rosie boparai night as it turned out petitioner’ sec_2002 return was not received by the irs until date after it was mailed a second time apparently in response to the notice_of_deficiency issued to petitioner for discussion other than as set forth on their joint_return nothing in the record suggests that petitioner or rosie k boparai made any refund claim for in his petition petitioner in effect requests that the court determine an overpayment of income_tax as shown on that return pursuant to sec_6512 and within the limitations set forth in sec_6512 we have jurisdiction to determine the existence and amount of any overpayment_of_tax to be credited or refunded to the taxpayer for a year that is properly before us for the redetermination of a deficiency if the refund claim for any year is made on a federal_income_tax return filed after a notice_of_deficiency for that year was mailed to the taxpayer and that notice_of_deficiency is not mailed within years from the date that the return was due to be filed with extensions then our jurisdiction to determine any overpayment for that year is limited to the tax paid during the 2-year period before the date the notice_of_deficiency was mailed see sec_6511 and b b b 516_us_235 under the circumstances nothing more need be said with respect to our overpayment jurisdiction or the limitations on that jurisdiction there is no dispute between the parties with respect to the periods of limitations on refunds or the effect that such periods have on this court’s refund jurisdiction in a deficiency case instead the parties disagree over the date that petitioner’ sec_2002 return should be considered filed from petitioner’s testimony it is clear that he understands that if hi sec_2002 return is considered filed when received by the irs on date he would not be entitled to the refund claimed on that return on the other hand respondent agrees that if petitioner’s return is treated as having been filed on date we have jurisdiction to determine the overpayment shown on that return see sec_6512 consequently we turn our attention to the determinative fact in this case that is the date that petitioner’ sec_2002 return is considered to have been filed and note that we are presented with only two options-- date the date that petitioner claims the return was mailed or date the date that the return was received by the irs generally a document is considered filed with the irs when the document is delivered to and received by that agency see 241_us_73 in this case as a result of its having been mailed a second time respondent received petitioner’ sec_2002 return on date applying the general_rule that date would be considered the date that the return was filed there are however several exceptions to the general_rule applicable to documents mailed for filing to the irs if the conditions set forth in sec_7502 are satisfied then certain documents are treated as having been received by the irs and therefore filed on the date shown by the u s postmark stamped on the container in which the document was mailed that exception does not apply here because there is no evidence showing the date of a u s postmark if any that might have been placed on the envelope in which petitioner’ sec_2002 return was first mailed see 966_f2d_487 9th cir similarly sec_7502 which provides that the registration of a document sent by certified or registered mail shall be prima facie evidence that the document was delivered to the agency to which addressed is not applicable because petitioner did not send hi sec_2002 return by certified or registered mail 3pursuant to sec_7463 the decision in this case is not reviewable by any other court but for that section any appeal would lie with the u s court_of_appeals for the ninth circuit see sec_7463 sec_7482 unless there are compelling reasons to do otherwise this court applies the law in a manner consistent with the holdings of the court_of_appeals to which an appeal of its decision would lie 54_tc_742 affd 445_f2d_985 10th cir even in cases subject_to sec_7463 in addition to the sec_7502 exceptions to the general_rule the mailbox rule established under common_law provides that evidence showing that a document was properly mailed raises a rebuttable_presumption that it was received by the addressee anderson v united_states supra pincite but there is insufficient evidence in this case to show any such proper mailing of petitioner’ sec_2002 return on date the record is silent with respect to basic information such as the address to which the document was mailed or the amount of postage that might have been placed on the envelope in which it was mailed furthermore to the extent that the evidence of mailing on date does give rise to a rebuttable_presumption of receipt that presumption has been rebutted by the evidence introduced by respondent establishing that petitioner’ sec_2002 return was not received before date because he mailed hi sec_2002 return in the manner in which he did on date petitioner assumed the risk that the document would be lost in the mail or otherwise not delivered in due course to the irs see 90_tc_947 accordingly we find that petitioner’ sec_2002 return which constitutes the only claim_for_refund made with respect to the overpayment shown on that return was filed on date the date that document was actually received by the irs rather than date the date that the return was first mailed to the irs as noted above the notice_of_deficiency for was mailed to petitioner on date a date more than years after petitioner’ sec_2002 return was due to be filed with extensions because no claim for the refund of the overpayment of petitioner’ sec_2002 income_tax had been made as of the date the notice_of_deficiency for that year was mailed to him and because that overpayment was paid more than years before that notice_of_deficiency was mailed we are without jurisdiction to determine any overpayment with respect to petitioner’ sec_2002 federal_income_tax see sec_6512 516_us_235 to reflect the foregoing and to give effect to the stipulation of settled issues filed date decision will be entered under rule
